Citation Nr: 0827983	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) (claimed as PTSD/sleep disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which entitlement to service 
connection for PTSD (claimed as PTSD/sleep disorder) was 
denied.


FINDING OF FACT

The veteran has been diagnosed with PTSD that is the 
etiological result of his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

VA treatment records and statements proffered by the 
veteran's treating VA physicians, a clinical psychologist and 
staff psychologist, demonstrate that the veteran has been 
diagnosed with PTSD as the result of stressors he reported 
experiencing while on active service.  In pertinent part, one 
statement proffered by the veteran's treating clinical 
psychologist explains that the veteran was in the Navy and 
served in supply in a ship that operated off the coast of 
Vietnam.  During his service, he was on board the ship when 
it collided with another ship at sea, witnessed a co-worker's 
fatal from the ship's gangway into the dry dock area, and 
participated in humanitarian relief efforts where many people 
were injured or killed.  The physician opined that the 
veteran's PTSD was the result of these and other stressors 
the veteran identified.

The statements reference the veteran's combat service in 
Vietnam.  The veteran's record does not support a finding 
that he served in combat against an enemy.  The veteran has 
not averred he served in ground combat in the Republic of 
Vietnam.  Rather, he has asserted that he served on board the 
USS Camden, which was a supply ship that operated in the 
waters off the coast of Vietnam during part of the veteran's 
active service.  The veteran has identified his stressors to 
include a collision at sea in 1974; participation in 
humanitarian efforts in Luzon following a typhoon in 1976, 
and the death of a shipmate in 1977 who fell off the gangway 
when he and others were watching, while the ship was in 
drydock. 

Service personnel records reflect that the veteran was 
stationed aboard the USS Camden from October 1974 through 
June 1977.  Internet research reflects that the USS Camden 
(AOE-2) was a fast combat support ship, and that she carried 
ammunition, fuel, and refrigerated goods among other 
supplies.  As such, she replenished forward operating ships 
underway.

Research provided by the U.S. Armed Services Center for 
Research of Unit Records reflects that from September 1974 to 
March 1975 the USS Camden was deployed to the Western 
Pacific, and conducted underway replenishment operations in 
support of Navy ships assigned to Task Group 37.7.  On 
November 29, 1974, during operation MID-LINK 1974, the USS 
Camden collided with the USNS Taluga.  

Internet research further establishes that the USS Camden 
participated in Philippine disaster relief efforts in the 
flood ravaged areas of central Luzon in May 1976.  Helicopter 
detachments from the ship worked with helicopter detachments 
from the USS Ranger (CV-61), USS Mars (AFS-1), and USS White 
Plains (AFS-4).  Over 1,900 personnel were evacuated.  More 
than 370,000 pounds of relief supplies and 9,340 gallons of 
fuel were provided.   

In support of the averred death of a fellow sailor who fell 
from the gang way, the veteran has submitted the lay 
statement of another sailor who served with him.  The sailor, 
a "Ship's Serviceman, Third Class (SH3)" held the same rate 
as the veteran.  The witness attested to the same facts as 
the veteran initially provided:  the ship was in dry dock, 
the sailor and co-worker had been confined to the ship but 
was recently released, the sailor left the ship and upon 
returning, fell from the gang way to his death.  The witness 
and the veteran both turned to look over the side after 
hearing someone shout.  

This documentation is sufficient corroborative information to 
verify the veteran's identified stressors and those stressors 
have been determined by the veteran's VA treating clinical 
psychologist as stressors that caused his current PTSD.

Service connection for PTSD is warranted.


ORDER

Service connection for PTSD (claimed as PTSD/sleep disorder) 
is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


